significant index no department of the treasury internal_revenue_service washington d c tax exempt and government entities jul in re company owners this letter is in response to your request of date for a waiver of the excise_tax on the accumulated_funding_deficiency for the plan_year ended december funding deficiencies for the plan years ended december and for waivers of the excise_tax on the accumulated and with respect to the waivers of the excise_taxes on the accumulated funding deficiencies for the plan years ended december letter constitutes notice that with respect to the above named pension_plan waivers of the excise_tax under sec_4971 of the internal_revenue_code code have been granted for the excise_taxes that would otherwise apply for the plan years ended december and and _ this the waivers of the excise_tax have been granted in accordance with section b of the employee_retirement_income_security_act_of_1974 erisa the amount for which these excise_tax waivers have been granted is equal to of the contribution which would otherwise be required to reduce the balance of the funding_standard_account to zero as of the end of each of the applicable_plan years for which a waiver is granted to the extent such deficiency has not been corrected of course because we have waived the excise_tax for these three years the penalties and interest associated with the excise_taxes under sec_4971 of the code will be zero with respect to the request to waive the excise_tax on the accumulated_funding_deficiency for the plan_year ended december has paid the excise_taxes due under sec_4971 for the plan years ended december section b of erisa that permits us to waive the excise_tax under - sec_4971 of the code accordingly your request for a waiver of the excise_tax on the accumulated_funding_deficiency for the plan_year ended december _ there is no statutory provision similar to has been denied the company and according to the information received the plan was terminated on july at all times since the inception of the plan the only plan participants have been the owners at all times prior to the end of officers and employees of the company were the owners on the sole shareholders directors the owners were divorced the plan remains the subject of litigation i in divorce court it should be noted that the accumulated_funding_deficiency is not required to be eliminated as a condition of plan qualification this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this letter is being sent to the authorized representatives listed on the power_of_attorney form on file with this office a copy of this letter is also being sent to the employee_plans classification manager in if you have any questions concerning this matter please contact sincerely donna m prestia acting manager employee_plans actuarial group
